Herbert, J.,
concurring. One hundred and seventeen bona fide electors, in good faith, signed petitions to nominate Bolton and DeMaioribus to the office of delegate to the coming Republican National Convention. These conscientious citizens were exercising their right to take part in the processes of their government and sought to nominate two well-qualified delegates to aid in selecting a candidate of the Republican Party for the office of President of our country. An official of the county board of elections omitted to go through the formality of attaching his signature *190to one paper out of five. This omission did not in any way interfere with the free and honest exercise of the ballot.
I dissented in State, ex rel. Andrews, v. Board of Elections of Medina County, 175 Ohio St. 249, for the reason that I believed the exercise of a free and honest ballot was more important than to seize upon a flyspeck defect and thereby cause the disenfranchisement of a great number of honest, conscientious citizens.
Judge Zimmerman, in his dissenting opinion, indicates that he does not have much faith in our county boards of elections and suggests that a candidate “has the responsibility to see that” nominating petitions are in order. If this suggestion were to be followed generally, it would be most interesting to see a number of candidates for state office racing over the state to check thousands of signatures and thousands of other details to see that their particular petitions are in order. This check is made by boards of elections and the Secretary of State. We must trust them. When a slight error or defect occurs that does not in any way interefere with the honest exercise of the right to vote, such defect should be considered harmless.